DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light-receiving elements, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  “the other surface” should read --an other surface--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0366593).
In regard to claim 1, Huang et al. teach a detection device comprising: a plurality of light-receiving elements configured to receive light (elements 25, Huang et al. teach photo diodes as the light-receiving elements which is the same as applicant’s photodiodes); and a light guide portion one surface of which faces the light-receiving elements (elements 35), wherein the light guide portion comprises a plurality of light guide paths provided throughout from the one surface to the other surface of the light guide portion (fig. 2), and a light- absorbing portion having higher absorbance of the light than that of the light guide paths (elements 30 and paragraph 24, light-blocking materials), and when viewed from a direction in which the light- receiving elements and the light guide portion are stacked, more than one of the light guide paths overlap one of the light-receiving elements (fig. 2, each element 25 is overlapped by multiple collimators).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Higuchi (US 2007/0253606).
In regard to claim 2, Huang et al. teach all the elements of claim 2 except wherein each of the light guide paths is formed of a solid member having higher light transmittance than that of the light- absorbing portion.
Higuchi teaches wherein each of the light guide paths is formed of a solid member having higher light transmittance than that of the light- absorbing portion (fig. 6A element 23 and paragraph 64).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. with the fillers of Higuchi. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang et al. with the fillers of Higuchi because using fillers would increase the contrast of the image.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Nilsson et al. (US 2020/0410201).
In regard to claim 3, Huang et al. teach all the elements of claim 3 except wherein the light guide paths overlapping the one light-receiving element have aspect ratios different from one another, the aspect ratios being ratios of lengths from the one surface to the other surface to diameters of the respective light guide paths.
Nilsson et al. teach wherein the light guide paths overlapping the one light-receiving element have aspect ratios different from one another, the aspect ratios being ratios of lengths from the one surface to the other surface to diameters of the respective light guide paths (elements 114, 116 and paragraph 40).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. with the different hole sizes of Nilsson et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of different hole sizes of Nilsson et al. because it would ensure even light detection over the entirety of the display.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Wickboldt et al. (US 2017/0220840).
In regard to claim 4, Huang et al. teach all the elements of claim 4 except wherein the light guide paths have diameters decreasing toward the other surface.
Wickboldt et al. teach wherein the light guide paths have diameters decreasing toward the other surface (figs. 4-6 and paragraph 48).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. with the tapered light guides of Wickboldt et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang et al. with the tapered light guides of Wickboldt et al. because it would reduce manufacturing complexity and allow for more tolerance with respect to alignment.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Kim et al. (US 11341763).
In regard to claim 5, Huang et al. teach all the elements of claim 5 except wherein the light guide portion further comprises low-refractive-index portions having a lower light refractive index than that of the light guide paths.
Kim et al. teach wherein the light guide portion further comprises low-refractive-index portions having a lower light refractive index than that of the light guide paths (fig. 16 and column 16 20-25).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. with the refractive index layers of Kim et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang et al. with the refractive index layers of Kim et al. because the different refractive index layers would improve transmission through the fiber.
In regard to claim 6, Kim et al. teach wherein the low-refractive-index portions surround peripheries of the respective light guide paths, and the light-absorbing portion surrounds a periphery of each of the low- refractive-index portions (fig. 16, element 201 surrounds elements 210a’ and 210b’).
In regard to claim 7, Kim et al. teach wherein the low-refractive-index portions surround peripheries of the respective light guide paths, and the light-absorbing portion is provided on the other surface side of the low- refractive-index portions (fig. 16 element 201 surrounds elements 210a’ and 210b’).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Lee et al. (US 2021/0167229).
In regard to claim 9, Huang et al. teach all the elements of claim 9 except wherein the light guide portion is formed of an organic material.
Lee et al. teach wherein the light guide portion is formed of an organic material (paragraph 27).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Huang et al. with the organic layer of Lee et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Huang et al. with the organic layer of Lee et al. because the different organic materials are widely available and would work equally as well as the material of Huang et al. and would provide predictable results.
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claim 8, the prior art fails to teach or make obvious the first and second light absorbing portions in combination with the claim’s other features.
In regard to claim 10, the prior art fails to teach or make obvious the manufacturing method in combination with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623